—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered January 24, 2000, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By knowingly, voluntarily, and intelligently waiving his right to appeal, the defendant waived review of his present contention that the County Court improvidently exercised its discretion in denying him youthful offender status (see, People v Hidalgo, 91 NY2d 733; People v Brown, 265 AD2d 486; People v Williams, 204 AD2d 371). Additionally, the defendant’s claim is unpreserved for appellate review because he never sought to *491withdraw his plea on that ground (see, People v Brown, supra, People v Marcia, 258 AD2d 534). In any event, the County Court providently exercised its discretion in denying the application (see, People v Marcia, supra). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.